         Case 1:20-cv-08884-PAE Document 32 Filed 12/16/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 FEDERAL HOME LOAN MORTGAGE
 CORPORATION,
                                                                         20 Civ. 8884 (PAE)
                                       Plaintiff,
                        -v-                                                    ORDER

 FINDLAY ESTATES, LLC, SHEINDY GRUNHUT,
 COHLER FUEL OIL COMPANY, INC., and JOHN
 DOES 1-50, the names of the last 50 Defendants, being
 fictitious and unknown to Plaintiff, such persons or parties
 being intended to designate parties with liens that are
 subject and subordinate to the lien of the mortgage being
 foreclosed herein and tenants, lessees, or occupants of
 portions of the mortgaged premises described in the
 Complaint,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       On December 13, 2020, the defendants filed a motion to dismiss for lack of jurisdiction

under Rule 12(b)(1). Dkt. 29. The Court sets the following briefing schedule:

           •   Plaintiff’s opposition to the motion, if any, is due January 6, 2021;

           •   Defendants’ reply, if any, is due January 13, 2021.




       SO ORDERED.

                                                                 PaJA.�
                                                                ______________________________
                                                                PAUL A. ENGELMAYER
                                                                United States District Judge
Dated: December 16, 2020
       New York, New York
